Title: Joseph C. Cabell to Thomas Jefferson, 8 December 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
              Richmond 8th Decr 1818.
            
            The Senate formed a House to-day: the House of Delegates yesterday. A conference between Messrs Carr and Gordon & myself held this morning resulted in an agreement to get Mr Taylor of Chesterfield to bring forward the subject of the University in the House of Delegates. Not to speak of those other circumstances in his favor, which should induce me to prefer him, we thought his position in the State, would give him less the appearance of local feelings & interests. I introduced those gentlemen to each other him & Mr Taylor undertook the task at our request. The Report was read, and received with great attention in both the Houses. A resolution to print a number of copies passed each House. The ability and value of the Report I am informed are universally admitted. It was referred in the lower House to a select committee, and the Speaker is friendly to the measure. Present prospects are very favorable to a successful issue. Some votes about Wm & Mary may be lost: but nothing like a serious diversion in favor of a western scite is, I believe, to be apprehended. Philip R. Thompson of Kenawha, & the delegates from that Quarter will vote for Charlottesville. From the rest of the west I have not had time to hear. A portion of the Assembly will be opposed to the whole subject: and how far a combination between this part and the Lexington Interest may jeopardize the measure I cannot now determine. All that I can now positively affirm is that the clouds seem to be scattering and the prospect to smile. I will do myself the pleasure to write you from time to time. My friends advised me to push on to Wmsburg and to stay there till the entire recovery of my health: but feeling myself getting better, I resolved to stay and do what I could to promote this business. At Bremo my fevers returned, but since I left that place, my recovery has been advancing uninterruptedly. I shall proceed to Wmsburg, and stay a week or two, as soon as the subject of the University shall be put on a footing satisfactory to my mind.
            
              I am, Dr Sir, sincerely & faithfully yours
              Joseph C. Cabell
            
          
          
            P.S. Mr Hunter of Essex will support the Report.
          
        